Citation Nr: 0311017	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-28 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than May 22, 1992 
for the assignment of a 100 percent disability evaluation for 
schizophrenia, chronic, paranoid type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
a 100 percent evaluation for service-connected schizophrenia 
effective May 22, 1992.  The veteran disagreed with the 
assigned effective date and subsequently perfected this 
appeal.

In January 2000, the Board denied an earlier effective date 
for the 100 percent evaluation.  The veteran filed a Motion 
for Reconsideration, which was denied by the Board in June 
2000.  Thereafter, the veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In October 2000, Appellee filed a Motion to Remand 
and to Stay Proceedings.  The motion noted that there were 
deficiencies in the Board's analysis that precluded effective 
judicial review.  VA noted that in Hazan v. Gober, 10 Vet. 
App. 511 (1997), the Court opined that all evidence should be 
considered when deciding when the rating increase was 
"ascertainable" under 38 U.S.C. § 5110(b)(2).  VA concluded 
that a remand was required for the Board "to address this 
matter, in accordance with Hazan."  By Order dated January 
31, 2001, the Court vacated the Board's January 2000 decision 
and remanded this matter to the Board for further action.  

In September 2001, the Board again denied entitlement to an 
earlier effective date for a 100 percent evaluation for 
service-connected schizophrenia.  The veteran subsequently 
appealed this decision to the Court.  In September 2002, a 
Joint Motion for Remand and to Suspend Further Proceedings 
was filed.  The motion indicated that a remand was required 
for the Board to provide an adequate statement of its reasons 
and bases, explaining why a March 7, 1988 VA examination 
report did not constitute an informal claim for a total 
disability evaluation based on unemployability (TDIU) taking 
into consideration Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  By Order dated August 30, 2002, the Board's 
September 2001 decision was vacated and remanded to the 
Board.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  On May 22, 1992, the RO received a statement from the 
veteran that was construed as a claim for entitlement to an 
increased evaluation for schizophrenia, paranoid type.

3.  The March 7, 1988 VA examination report suggests the 
veteran is impaired in his ability to be gainfully employed; 
however, the veteran did not meet the schedular requirements 
for TDIU at this time.

4.  It was not factually ascertainable prior to May 22, 1992 
that the veteran's service-connected schizophrenia caused 
more than mild social and industrial impairment.  An increase 
in the veteran's schizophrenia to 100 percent was factually 
ascertainable as of the May 1993 VA examination.  


CONCLUSION OF LAW

An effective date earlier than May 22, 1992, for the 
assignment of a rating greater than 10 percent for 
schizophrenia, chronic, paranoid type, is not warranted.  38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.400 (2002); 
38 C.F.R. 
§§ 4.16, 4.132, Diagnostic Code 9203 (effective prior to 
November 7, 1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The veteran was notified in the July 1995 statement of the 
case (SOC), the November 1995 supplemental statement of the 
case (SSOC), the April 1996 SSOC, the April 1999 SSOC, the 
July 1999 SSOC, the January 2000 Board decision, and the 
September 2001 Board decision of the laws and regulations 
pertaining to the assignment of effective dates.  These 
documents also notified the veteran of the evidence of record 
and of the reasons and bases for denial.  The September 2001 
Board decision notified the veteran of the enactment of the 
VCAA and advised him of VA's duty to notify and to assist.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The Board 
notes that a claim for an earlier effective date for the 
grant of an increased rating is essentially a legal issue, 
and is for the most part based on evidence which is already 
contained in the claims folder.  The veteran has reported 
receiving treatment at the Long Beach VA medical center 
(VAMC).  VA records have been obtained as well as records 
from a private psychiatric hospitalization in 1971.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Factual Background

Private treatment records from Metropolitan State Hospital 
show that the veteran was admitted for treatment on July 27, 
1971 after he was found wandering the streets, entering into 
other people's houses, and behaving in a very bizarre manner.  
The diagnostic impression was schizophrenia, chronic 
undifferentiated type (with catatonic features), and the 
degree of impairment was moderate to severe.  On discharge in 
August 1971 it was noted that his condition was mildly 
improved and his prognosis was poor.

On VA psychiatric examination in April 1972 it was noted that 
the veteran's chief complaints were "none."  It was noted 
that he evidently had an acute paranoid schizophrenic-like 
episode and there were not any manifestations now.  The 
conclusion was that there was no psychiatric disorder.

Service connection for schizophrenia, chronic, 
undifferentiated type was originally granted in May 1972 and 
a 10 percent evaluation was assigned, pursuant to Diagnostic 
Code 9204, effective from July 27, 1971, and a noncompensable 
evaluation was assigned effective April 25, 1972.

Treatment records from the Long Beach VAMC dated from 
approximately December 1979 to June 1981 show that the 
veteran was seen on several occasions for stress, headaches, 
anxiousness, nervousness, as well as somatic complaints, 
including chest pain.  In December 1980 it was noted that he 
had significant somatic symptoms possibly related to anxiety.  
It was noted that there was some paranoid ideation.  In 
January 1981 the impression was marked paranoid syndrome.

Treatment records from the Long Beach VAMC show that in 
September 1987 the veteran requested to speak to a 
psychiatrist and requested medication for stress and anxiety.  
He denied depressive symptomatology.  He reported he heard 
voices in the past, but had not heard them for awhile.  He 
denied suicidal or homicidal ideations.  His mood was 
slightly suspicious with a full appropriate affect.  He 
claimed people were threatening him.  There was no evidence 
of psychosis and the impression was paranoid disorder by 
history.  The veteran was evaluated by another division and 
it was noted that he exhibited a marked lack of assertiveness 
that appeared to promote anxiety.  The impression was 
adjustment disorder with anxious mood.  In October 1987 he 
reported an improvement of anxiety symptoms.  In December 
1987 he reported a stable sleep pattern and noted that 
resuming his medication decreased delusions of being under 
surveillance.

On VA examination in March 1988, the veteran was very vague 
about his employment history, revealing he had volunteered 
for a short time.  He reported he worked for his grandparents 
in their small grocery store, but expressed great difficulty 
in handling the job.  On mental status examination, he was 
alert and oriented in all spheres, and his speech was of 
normal rate and tone.  He admitted to auditory hallucinations 
but reported he was in fairly good control of the voices.  
The examiner noted significant paranoia with a fixed 
delusional system centering around government agencies.  
Diagnoses included schizophrenia, paranoid type, chronic.  
His highest level of adaptive functioning in the past year 
was "poor" and it was noted that he had no friends and had 
not been able to keep a job.  He continued to have 
persecutory delusions, auditory hallucinations, loose 
association, and flat affect despite the use of psychotropic 
medications.  It was noted that he was impaired in his 
interpersonal relationships and the ability to be gainfully 
employed.

In June 1988, the RO granted a 10 percent rating for the 
veteran's schizophrenia, chronic, undifferentiated type, 
effective from September 30, 1987.  By letter dated in July 
1988, the veteran was advised of the June 1988 rating 
decision and his appellate rights thereto.  The veteran did 
not appeal this decision.  

Received from the veteran on May 22, 1992 was a Statement in 
Support of Claim (VA Form 21-4138), in which he requested an 
increased rating for his "psychosis."  He reported that he 
had been unable to gain and retain employment since discharge 
but that he was employed by his grandparents, which consisted 
of caring for them in exchange for wages.  He reported that 
he was being treated at the Long Beach VAMC.

Additional treatment records from Long Beach VAMC showed that 
the veteran was seen periodically between 1988 and 1992 for 
medication follow-up for his schizophrenia.  In September 
1989 he reported stable symptoms, appeared reliable, and was 
cooperative, but his affect was blunted.  In April 1990 the 
veteran denied any increase in his delusions and reported 
that he was living at home.  In September 1990 he reported 
delusional material involving Communists and surveillance.  
In December 1990 it was noted that the veteran's family 
remained supportive, and that he was off neuroleptics without 
any increase in his present illness.  In September 1991 the 
veteran reported that he felt well and worked in a grocery 
store and sometimes worked with plumbing.  In November 1991 
he reported feelings that he was "under surveillance."  In 
October 1992 it was noted that he had delusions, and his 
affect was blunted in discussing "surveillance."  

On VA examination in May 1993 the veteran reported that he 
had never had a job other than working for his grandparents 
in their small grocery store.  He reported that his 
grandfather was 90 years old and he was afraid that after his 
grandfather died he would go crazy if he had not convinced VA 
that he was under surveillance.  He reported that he ran 
errands for his grandparents, who owned a small grocery 
store, and that he was paid a salary so he would have some 
spending money.  He reported that since he visited the FBI 
office while on active duty, the FBI had followed him ever 
since.  He has delusions, hallucinations, loose associations, 
and no interpersonal relationships in spite of medications 
and psychotherapy.  The mental status examination was 
difficult because of the veteran's suspiciousness.  He was 
normal appearing, his speech was normal, his attitude was 
matter-of-fact, and his mood was somewhat cautious for fear 
that he might say the wrong thing and be punished.  He 
appeared appropriate except for the stories of being 
followed.  He admitted to hearing voices, and he had no idea 
where they came from.  He had some circumstantiality and some 
tangential thinking, but at the same time he denied having 
any serious problems with mental illness.  It was noted that 
on the one hand he made an effort to appear as well as 
possible and yet was "quite clearly having a thought 
disorder."  The diagnostic impression was schizophrenia, 
paranoid type, chronic.  It was noted that his GAF was "at 
best" 50, and would dip down to 45 at times when he was 
really psychotic.  The VA examiner noted that it was doubtful 
that the veteran had been above 50 in the past year.  The 
veteran appeared competent for VA purposes, but was certainly 
severely disabled for his ability to be gainfully employed or 
to maintain any kind of interpersonal relationships outside 
of the grandparents and an occasional shopper in the store 
that knows him.  

In March 1994, the RO assigned a 70 percent disability 
evaluation for the service-connected schizophrenia, now 
characterized as paranoid type, effective from May 22, 1992.  

In September 1994, a 100 percent evaluation was assigned, 
effective May 22, 1992, for the service-connected 
schizophrenia, paranoid type, based upon the application of 
38 C.F.R. § 4.16(c) (effective prior to November 7, 1996).

Received from the veteran's representative on June 1, 2001 
was a packet of documents, in support of the veteran's claim, 
along with a waiver of initial review by the RO.  These 
documents included a copy of VA's Motion to Remand and to 
Stay Proceedings and letters from the veteran to the Board in 
which the veteran explained that one reason he may not have 
received the "September 1987 rating decision" was that he 
recently did not receive prescriptions from the Long Beach 
VAMC through the mail and was told by the U.S. Postal Service 
that his medications could be in the dead mail box.  He 
contended that the notification of the 1987 rating decision 
could be in the dead mailbox.  Also, the veteran provided a 
chronological order of events to support his contentions that 
his schizophrenia dated back to service and that he had been 
unemployable since service due to his schizophrenia and 
paranoia.  

Received from the veteran's representative on June 25, 2001 
was a packet of documents, in support of the veteran's claim, 
along with a waiver of initial review by the RO.  These 
documents included a copy of a letter the veteran sent to the 
White House Military Office in September 2000 in which he 
requested assistance in obtaining military records and 
provided a chronological order of events from his period of 
service to when he was placed in a psychiatric hospital.  In 
another document the veteran submitted another chronological 
order of events.  In a 19-page document the veteran provided 
a narrative of what happened to him from the time he was born 
up until April 2000.  Also submitted was a February 2000 
letter from the U.S. Postal Service to the Long Beach VAMC, 
in which the U.S. Postal Service acknowledged that a letter 
sent from the Long Beach VAMC in October 1999 did not arrive 
to the veteran until January 2000 due to a keying error.  
Also submitted was a missing adult form, apparently used by 
the police, which indicates that an adult was missing as of 
February 3, 1987.  An invoice dated in August 1987 showed 
that the veteran was being charged for paramedic service and 
basic life support provided on June 25, 1987.  In a June 2000 
letter the Orange County Health Care Agency notified the 
veteran that there were no mental health records for him.

These documents also include a letter from the veteran's 
sister dated in April 2000, in which she reported that she is 
a physician licensed to practice medicine in California, and 
that she graduated from Harvard Medical School in 1977 with 
honors in medicine and surgery, and among her clinical 
rotations at Harvard were several months of inpatient and 
outpatient psychiatry.  She reported that at the time of the 
veteran's discharge from service in October 1970, she was a 
pre-med Biology major at UCI, working in the UCI Medical 
Center outpatient psychiatric unit.  She lived one block from 
her grandparent's house, which was where the veteran lived 
when he was discharged from service, and observed that he was 
a changed person after service, and had become antisocial and 
unwilling to leave the house except for short errands.  She 
also observed that he had neither developed nor rekindled any 
friendships, he awakened after noon, and he talked in hushed 
tones excessively about the FBI, KGB, and CIA's surveillance 
of their daily lives.  She reported that the veteran also 
explained how a radio would talk directly to him and how a 
radio and other appliances were set as surveillance devices 
in his living area.  

The veteran's sister further indicated that although the 
veteran chose to believe he was helping his grandparents in 
their neighborhood store, the reality was that he could not 
be depended upon to complete even the simplest tasks.  She 
claimed that the veteran was not able to obtain or retain any 
true employment after he completed service.  She further 
described his pattern of pathologic behavior, including 
isolation from the community and family, major paranoid 
thoughts, and eruptions of aggressive anger that continued, 
reaching a peak in July 1971 when he was hospitalized.  She 
claimed that he had been unable to seek or hold any true 
employment since service, and that he was never truly 
employed by the grandparents, and that his rare helpfulness 
to the grandparents was without salary.  The veteran's sister 
noted that as a medical doctor she had observed the severity 
of his chronic paranoid schizophrenia worsen incrementally 
and progressively year-by-year, with sporadic acute 
exacerbations.  She indicated that it was evident to her, as 
a physician and in their relationship in a tight-knit family, 
that the veteran's paranoid schizophrenia was associated with 
his inability to obtain or retain employment, despite his 
college education and innate intelligence.  

Received from the veteran's representative in January 2003 
was another packet of documents in support of the veteran's 
claim, along with a waiver of RO jurisdiction.  
Documents submitted include duplicate copies of medical 
records.  The veteran also submitted chronologies regarding 
his medical treatment and denial of psychiatric care.  He 
contends that VA should consider December 6, 1979 for an 
earlier effective date.



Analysis

The veteran asserts that he is entitled to an effective date 
earlier than May 22, 1992 for the assignment of the 100 
percent disability evaluation for the service-connected 
schizophrenia.  He argues, in essence, that the 100 percent 
evaluation should have been assigned from the date he 
separated from service, and contends that since his 
separation from service he has not been gainfully employed.

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2002).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2002).  In all other cases, the effective date 
will be the date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2002).

In Harper v. Brown, 10 Vet. App. 125 (1997), it was noted 
that 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim (provided also that the 
claim is received within one year after the increase) and are 
not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable.  The Court further 
noted that the phrase "otherwise, date of receipt of claim" 
in 38 C.F.R. § 3.400(o)(2) provides the applicable effective 
date when a factually ascertainable increase occurred more 
than one year prior to receipt of the claim for increased 
compensation.  

The VA Office of General Counsel (hereinafter referred to as 
"GC") explored the legislative history of 38 U.S.C.A. § 
5110(b)(2) and noted that this provision was added in order 
to permit retroactive payment of increased compensation from 
the date of the increase in disability up to 1 year, when 
that date is ascertainable, and was intended by Congress to 
provide additional disability compensation up to 1 year 
retroactive to the date on which the event establishing 
entitlement to additional benefits occurred, i.e., the date 
on which the increase in disability occurred.  With regard to 
the regulatory history of 38 C.F.R. § 3.400(o)(2), the GC 
noted that this section was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence established the increase in the degree of 
disability had occurred, and that it was intended to be 
applied in those instances where the date of increased 
disablement could be factually ascertained with a degree of 
certainty, and was not intended to cover situations where 
there was no evidence of entitlement to an increased 
evaluation prior to the date of the claim.  The GC concluded 
that, where a veteran submitted a claim alleging an increase 
in disability within 1 year prior to the VA's receipt of the 
claim and medical evidence subsequently substantiated the 
increase in disability, the effective date of the award of 
increased disability compensation was the date as of which it 
was ascertainable, based on all the evidence of record, that 
the increase occurred.  See VAOPGCPREC 12-98 (September 23, 
1998).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. 
§ 3.151(a) (2002).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2002).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2002).

Once a formal claim for compensation has been allowed, 
receipt of one of the following will be accepted as an 
informal claim for increased benefits: 1) report of 
examination or hospitalization by VA or uniformed services; 
2) evidence from a private physician or layman; and 3) 
examination reports, clinical records, and transcripts of 
records received from State and other institutions.  38 
C.F.R. § 3.157 (2002).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196 (1992).

The record shows that the RO previously allowed a formal 
claim for compensation for schizophrenia.  The veteran filed 
a claim for an increased evaluation for schizophrenia in 
October 1987.  In June 1988, the RO assigned a 10 percent 
evaluation effective September 30, 1987.  By letter dated in 
July 1988, the veteran was notified of the June 1988 rating 
decision and his appellate rights thereto; however, he did 
not file a timely appeal.  Thus, the June 1988 rating 
decision is final.  See 38 U.S.C. § 4005(c) (1982); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1987); currently 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).  Consequently, VA must look at all the medical 
evidence and communications from the veteran subsequent to 
the June 1988 rating decision in order to determine if there 
is an informal claim for increased benefits. 

Although the veteran has contended that he did not receive 
notice of the "September 1987" rating decision, it appears 
that this date is based on a typographical error on page 5 of 
the Board's January 2000 decision which reported that "[t]he 
veteran was notified of the September 1987 rating decision 
the following month, and he did not file a timely appeal."  
The record reflects that there was no rating decision dated 
in September 1987; the actual date of the rating decision in 
question is June 1988 (which assigned a 10 percent disability 
evaluation for the service-connected schizophrenia, chronic, 
undifferentiated type, effective September 30, 1987).  In 
that regard, the Board notes that the July 1988 notification 
letter was mailed to an address in Orange, California that 
the veteran provided both prior to and after the June 1988 
rating decision.  The applicable regulation provides that 
"notice" means written notice sent to the veteran at his 
latest address of record.  38 C.F.R. § 3.1(q) (2002).  Also, 
there is a presumption of administrative regularity that a 
government administrative agency has done what it regularly 
does in the administration of programs.  Mailing of 
notification letters is one such matter.  That presumption 
must be rebutted by evidence, not by mere allegation.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994).

In support of his contentions, the veteran submitted a letter 
from the U.S. Postal Service, which was sent to the Long 
Beach VAMC in February 2000, notifying them that the veteran 
did not receive a letter that was mailed by the Long Beach 
VAMC in October 1999, until January 2000, due to an error by 
the U.S. Postal Service.  In the letter, the U.S. Postal 
Service explained that the letter was delayed due to a 
"keying error."  The veteran essentially contends that a 
similar error could have been made with the notification 
letter regarding the "September 1987" (presumably the June 
1988) rating decision.  The veteran also indicated that mail 
was often misdelivered or not delivered at all in his 
neighborhood.  There is no objective evidence that the June 
1988 notification was not delivered in a timely fashion.  The 
Board finds insufficient evidence to rebut the presumption of 
regularity.  

The Board notes that the June 1988 rating decision, which is 
final and binding, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. 
§ 3.105(a) (2002).  In this case, the veteran has not alleged 
specific error in any earlier rating action.

On May 22, 1992, the RO received correspondence from the 
veteran indicating an intent to apply for an increased 
evaluation for his service-connected schizophrenia.  Turning 
to the question of whether the veteran submitted an informal 
claim prior to May 1992, the Board finds that he did not 
under § 3.155 because no communication was filed prior to May 
1992 indicating the veteran's intent to apply for an 
increased rating for his service-connected schizophrenia.  An 
informal claim must identify the benefit sought.  See Brannon 
v. West, 12 Vet. App. 32, 34 (1998) (noting that VA "is not 
required to anticipate a claim for a particular benefit where 
no intention to raise it was expressed and citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition 
that VA is not required to do a "prognostication" but to 
review issues reasonably raised by the substantive appeal).  

With regard to the VA medical records reflecting treatment 
for the veteran's schizophrenia following the 1988 rating 
action and prior to the claim for increase in May 1992, as 
discussed below, these records do not show that it was 
factually ascertainable that an increase in disability had 
occurred.  Thus, even if any of the treatment records could 
be construed as an informal claim, pursuant to 38 C.F.R. 
§ 3.157, there was no basis for establishing an effective 
date earlier than May 22, 1992 for a higher rating.

Pursuant to the September 2002 Joint Remand, the Board is to 
discuss whether a March 7, 1988 VA examination report should 
be considered an informal claim for TDIU.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability: Provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are 2 or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2002).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  38 C.F.R. § 4.16(b) (2002).  

Prior to November 1996, the provisions of paragraph (a) were 
not for application in cases in which the only compensable 
service-connected disability was a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation.  In such cases, the mental disorder shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1996).

In Norris v. West, 12 Vet. App. 413 (1999), the veteran 
appealed a Board decision that clear and unmistakable error 
(CUE) had not been committed in various RO decisions.  In 
Norris, the veteran was granted service connection for 
anxiety neurosis in September 1973 and assigned a 30 percent 
evaluation.  The evaluation was eventually increased to 70 
percent and in September 1994 the Board granted TDIU under 
38 C.F.R. § 4.16(c).  One of the threshold questions was 
whether TDIU claims existed.  The Court held "that when an 
RO is considering a rating increase claim from a claimant 
whose schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, evaluation of that rating increase must also include 
an evaluation of a reasonably raised claim for a TDIU 
rating."  Id. at 421 (internal citations omitted).  

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the 
veteran appealed from a Court decision affirming a Board 
decision that a 1984 rating decision did not contain CUE.  In 
Roberson, the veteran submitted an application for benefits 
for psychiatric problems in 1982.  In 1984 he was awarded 
service connection for PTSD and assigned a 70 percent 
evaluation, which was eventually increased to 100 percent 
based on 38 C.F.R. § 4.16(a).  The Federal Circuit noted that 
although the facts of Norris were similar to the present 
case, the case was distinguishable.  

In Norris, it was the subsequent informal claims that were 
found to raise TDIU.  In the present case, it was the 
original claim for disability that was found to raise a claim 
of TDIU.  The Court held "that once a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, the VA must consider total disability based 
upon individual unemployability."  

The Board acknowledges that the March 7, 1988 VA examination 
report suggests that due to his service-connected disability, 
the veteran was impaired in his ability to be gainfully 
employed.  However, at that time, the veteran did not meet 
the schedular criteria for TDIU.  Consequently, the Board 
concludes that the facts of this case are distinguishable 
from both Norris and Roberson and does not consider the March 
7, 1988 VA examination report as an informal claim for TDIU.  
Therefore, the Board finds the date of claim to be May 22, 
1992.

Regarding when a factually ascertainable increase in 
disability occurred, the Board notes that disability 
evaluations are determined by the application of the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).

Under the provisions of the Rating Schedule effective prior 
to November 7, 1996, the general rating formula for psychotic 
disorders was as follows: active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability (100 
percent); with lesser symptomatology such as to produce 
severe impairment of social and industrial adaptability (70 
percent); considerable impairment of social and industrial 
adaptability (50 percent); definite impairment of social and 
industrial adaptability (30 percent); mild impairment of 
social and industrial adaptability (10 percent); and 
psychosis in full remission (0 percent).  38 C.F.R. § 4.132, 
Diagnostic Code 9203 (1996).  

GC has concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that "has more than moderate but less than 
rather large."  See VAOPGCPREC 9-93 (November 9, 1993).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 2002).

Pursuant to Hazan, the Board must consider all the evidence 
of record in determining when the increase in the veteran's 
disability was factually ascertainable.  Thus, since the date 
of the receipt of the claim has been determined to be May 22, 
1992, all of the evidence dated prior will be considered by 
the Board to determine whether it was factually ascertainable 
that an increase in the veteran's schizophrenia occurred 
prior to that date.

Review of the record reveals that in July 1971 the veteran 
apparently had an acute paranoid schizophrenic-like episode, 
but no manifestations of this were noted on a subsequent VA 
examination.  On VA examination in April 1972 the veteran 
reported that he attended college for the past two years and 
was making "A's", and denied hearing voices.  He was oriented 
in all spheres, and was found to be articulate and 
intelligent.  He was not confused and had no hallucinations 
or delusions.  No psychiatric disorder was found.  Thus, 
although the veteran had a psychotic episode in July 1971, 
this was shown to be acute, and as of April 1972 the veteran 
had no psychiatric disorder; thus an increase in the 
veteran's schizophrenia was not shown as of April 1972.  

Subsequent VA treatment records, dated from approximately 
1979 to 1992, reflect diagnoses of schizophrenia, chronic, 
and indicate that the veteran was on medication and was seen 
periodically for follow-up.  He reported having delusions 
regarding Communists and surveillance, but it was also noted 
that his family was supportive and his symptoms and delusions 
were not increasing.  On VA examination in March 1988 the 
veteran reported he worked for his grandparents in their 
small grocery store, but expressed great difficulty in 
handling the job.  On mental status examination he was alert 
and oriented in all spheres, and his speech was of normal 
rate and tone.  It was noted that he was impaired in his 
interpersonal relationships and the ability to be gainfully 
employed.  Thus, neither the VA treatment records nor the 
March 1988 VA examination establish that the veteran's 
service-connected schizophrenia caused more than mild or 
slight impairment of social and industrial adaptability.

On VA examination in May 1993, however, the veteran reported 
that he ran errands for his grandparents.  He had delusions, 
hallucinations, loose associations, and no interpersonal 
relationships in spite of medications and psychotherapy.  The 
mental status examination was difficult because of the 
veteran's suspiciousness and there was clear evidence of a 
thought disorder.  GAF was estimated from 45-50.  The veteran 
appeared competent for VA purposes, but was certainly 
severely disabled for his ability to be gainfully employed or 
to maintain any kind of interpersonal relationships outside 
of the grandparents and an occasional shopper in the store.  
Thus, the Board finds that an increase in the service-
connected schizophrenia to 100 percent was factually 
ascertainable as of the date of the VA examination, which was 
May 26, 1993. 

Since the date of receipt of the claim for an increase (May 
22, 1992) precedes the increase in disability (May 26, 1993), 
the "general rule" applies and therefore the effective date 
of the veteran's claim is governed by the later of the date 
of increase or the date the claim is received.  Here the 
later date is the date of the increase, May 26, 1993.  Thus, 
the applicable law and regulations provide that an effective 
date of May 26, 1993 (and no earlier) is actually warranted 
for the assignment of a 100 percent rating for schizophrenia, 
chronic, paranoid type.  The RO assigned an effective date 
prior to May 1993, based on the date of the claim, and on 
appeal the Board will not disturb the RO's determination in 
that regard.

The Board notes that the veteran has submitted statements in 
which he and his mother and grandfather indicate that the 
veteran was unable to obtain employment or be employed due to 
the schizophrenia.  The Board notes that this is not 
sufficient evidence showing that the veteran had an increase 
in his schizophrenia prior to May 22, 1992.  Although the 
veteran and other lay persons are competent to provide an 
account of the veteran's symptoms, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge."  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  There is no evidence of record showing that the 
veteran's mother or grandfather or the veteran himself 
possess the technical or specialized knowledge to provide a 
probative conclusion with respect to the issue of whether his 
schizophrenia had increased in severity.  See Espiritu, 
supra.  Thus, the Board finds that this evidence is not 
sufficient to factually show that the veteran had an increase 
in his schizophrenia at any time prior to May 22, 1992.

The veteran's sister is a physician and her statement, which 
was submitted in May 2000, includes an opinion that the 
veteran was not able to obtain or retain employment after his 
separation from service.  Her knowledge of the veteran's 
emotional and mental state is apparent from the statement.  
She describes in some detail why she believes that an 
increase in the veteran's schizophrenia was factually 
ascertainable more than one year prior to May 1992.  However, 
contemporaneous medical evidence for the period immediately 
following the veteran's period of active duty does not 
reflect the degree of social and industrial impairment 
described by the veteran's sister.  

More importantly, in VAOPGCPREC 12-98, the VA General Counsel 
cited the Harper decision and noted that the phrase 
"otherwise, date of receipt of claim" in 38 C.F.R. § 
3.400(o)(2) provides the applicable effective date when a 
factually ascertainable increase occurred more than one year 
prior to receipt of the claim for increased compensation.  
See VAOPGCPREC 12-98.  The Board finds that assuming, without 
conceding, that the veteran's sister's opinion shows that an 
increase in the veteran's schizophrenia was factually 
ascertainable earlier than May 1992, the date of receipt of 
the claim, an earlier effective date could not be assigned as 
the increase in disability was not ascertainable within one 
year prior to the claim for an increase.  Therefore, the 
effective date of the claim would be governed by the later of 
the date of increase or the date the claim is received, as 
provided in 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 
3.400(o)(1).

In conclusion, the Board finds that it was not factually 
ascertainable prior to May 22, 1992 that the schedular 
requirements for a 100 percent evaluation for service-
connected schizophrenia were met.  Therefore, applying the 
relevant laws and regulations, a clear preponderance of the 
evidence is against the veteran's claim, and
there is no basis for assigning an effective date earlier 
than May 22, 1992.  


ORDER

Entitlement to an effective date earlier than May 22, 1992, 
for the assignment of a 100 percent evaluation for 
schizophrenia, paranoid type, is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

